 



Exhibit [10(iii)(A)(16)]
2003 RESTRICTED STOCK UNIT PLAN
(for residents of Canada)

1.   Plan Purpose:       The purpose of the Restricted Stock Unit Plan (the
“Plan”) is to provide an incentive to selected key employees and to nonemployee
directors to promote optimum individual contribution to sustained improvement in
the Company’s business performance and shareholder value, and to motivate them
to remain with the Company, its wholly owned subsidiaries or a Designated
Employer, as these terms are defined in clause 4 of this Plan document.   2.  
Description of Units:       This incentive is provided by the grant of
Restricted Stock Units (“RSU”), which give the Plan participant the right,
subject to the terms and conditions herein, on the first Exercise Date, as
defined in clause 4, to receive from the Company, upon exercise in the
prescribed manner, an amount in respect of each RSU, which is equal to the
Exercise Price, as defined in clause 4 and on the last Exercise Date to receive
from the Company, upon exercise in the prescribed manner, Common Shares, as
defined in clause 4, or to elect to receive a cash amount in respect of each
RSU, which is equal to the Exercise Price.   3.   Eligibility and Awards:      
RSUs will be granted only to key employees and to nonemployee directors of the
Company or to key employees of a Designated Employer, as defined in clause 4.
Frequency and level of awards to individual participants will be determined by
the Company. Individual awards under this plan will not necessarily be granted
annually. The entitlement to the formula amounts of benefits in clause 2 and
clause 6 arises from past services rendered from the Grant Date to the date of
vesting of the RSU.   4.   Definitions:       In this Plan document, except
where the context otherwise indicates, the following definitions apply:

  (a)   “Common Share” means a common share in the capital of the Company.    
(b)   “Company” means Imperial Oil Limited.     (c)   “Continued Employment”
means continued employment after the RSU Grant Date with any one or more of the
Company, its wholly owned subsidiaries or a Designated Employer, and for
nonemployee directors means the period of time while serving as a director of
Imperial Oil Limited.     (d)   “Designated Employer” means an employer which is
an affiliate of the Company and which is designated as such for the purposes of
this Plan by the Company.     (e)   “Exercise Date” means, in respect of an RSU
being exercised pursuant to clause 8, the dates on which the RSU is vested, the
date of death of a Grantee or the date of deferral of exercise, as applicable.  
  (f)   “Exercise Price” for a particular RSU means the average of the weighted
average price (as determined by the Toronto Stock Exchange) of Common Shares of
the Company on the Toronto Stock Exchange on the Exercise Date and the four
consecutive trading days immediately prior to the Exercise Date, or if there is
no weighted average price on any such day or days, the weighted average price on
the Toronto Stock Exchange on the day or days immediately preceding the fourth
trading day prior to the Exercise Date shall be included in computing such
average.



1



--------------------------------------------------------------------------------



 



  (g)   “Grant Date” means the date specified in the Grant Instrument that an
RSU is granted under the Plan.     (h)   “Grant Instrument” means the document
given by the Company to an employee and nonemployee director governing a grant
of Restricted Stock Units.     (i)   “Grantee” means the recipient of a Grant
Instrument.     (j)   “Dividend Equivalents” means cash payments pursuant to
clause 6 corresponding in amount and timing to the cash dividend that is paid by
the Company on a Common Share of the Company.     (k)   “Legal Representatives”
means a Grantee’s executors or administrators.

5.   Vesting of Units:       Subject to the restrictions in clause 7 or the
deferral of exercise in clause 8, the total RSUs granted under a particular
Grant Instrument vest and become exercisable in accordance with the following
schedule:

  (a)   50% of the RSUs will be exercised on December 4, 2006; and     (b)   the
remaining 50% of the RSUs will be exercised on the seventh anniversary following
the Grant date, provided that if the Grantee elects to receive a cash payment as
provided in sub-clause 9(a), the remaining 50% of the RSUs will be exercised on
December 3, 2010.

6.   Dividend Equivalents:       The Company will pay the Grantee cash with
respect to each unexercised RSU granted to the Grantee corresponding in amount
and timing to the cash dividend that is paid by the Company on a Common Share of
the Company.

7.   Restrictions on Exercise:

  (a)   No RSU will be exercised other than in accordance with the provisions of
clauses 5, 7 and 8.     (b)   Except as provided hereinafter, an RSU will be
exercised only during Continued Employment.     (c)   In case the Grantee
becomes entitled on or after the Grant Date to payment of extended disability
benefits under the Company’s extended disability benefit plan, the RSUs or the
balance remaining will be exercised in accordance with the provisions of clause
5.     (d)   In case of death of the Grantee, the unexercised RSUs will be
exercised by the Company as of the date of death and paid to the Grantee’s Legal
Representatives.     (e)   In case the Grantee’s Continued Employment terminates
on or after, the third anniversary of the Grant Date and the Grantee becomes
entitled to an annuity under section 2 of the Company’s retirement plan (or the
provision in any plan or plans of the Company substituted therefor), the RSUs or
the balance remaining will be exercised by the Company in accordance with the
provisions of clauses 5, 7 and 8.     (f)   Notwithstanding anything to the
contrary in this Plan, the Company, at its discretion, may determine that the
Grantee’s RSUs, or the balance remaining, are forfeited and are not exercisable
as a consequence of any of the following situations:



2



--------------------------------------------------------------------------------



 



  (i)   the Company believes that the Grantee intends to terminate Continued
Employment and sub-clauses 7(c), 7(d) and 7(e) would not be applicable, or    
(ii)   during Continued Employment or during the period of 24 months after the
termination of the Grantee’s Continued Employment, the Grantee, without the
written consent of the Company, directly or indirectly is employed in, or as
principal, agent, partner or otherwise engages in any business that is in
competition with the Company, as determined by the Company, or otherwise engages
in any activity that is detrimental to the Company, as determined by the
Company.

  (g)   Except as provided in sub-clauses 7(c), 7(d), and 7(e), the RSUs, or the
balance remaining, if not forfeited earlier, will be forfeited and will not be
exercisable after the last day of Continued Employment.     (h)  
Notwithstanding any other provision of this clause 7, the Company may determine
that a Grantee’s RSUs will not be forfeited in whole or in part after the
cessation of Continued Employment.

8.   Method and Deferral of Exercise:       The RSUs will be exercised by the
Company in accordance with clauses 5 and 7, provided however, the Company may,
at its discretion, defer the exercise of any RSUs to a later date in the event
that a ban on trading, imposed by the Company or applicable law, in Common
Shares of the Company by a director of the Company or an employee of the
Company, its wholly owned subsidiaries or a Designated Employer is in effect on
the exercise dates described in clauses 5 and 7.   9.   Issue of Common Shares

  (a)   One Common Share will be issued by the Company for each RSU that is
exercised on the last Exercise Date unless the Grantee notifies the Company, in
such manner and within such period of time as may be determined by the Company
from time-to-time, that the Grantee elects to receive a cash payment for the
RSUs equal to the Exercise Price for each RSU exercised.     (b)   The aggregate
number of Common Shares that may be issued pursuant to the exercise of RSUs
shall not exceed 10.5 million Common Shares, provided that

  (i)   the number of Common Shares issuable to insiders (as defined by the
Toronto Stock Exchange), at any time, under all security based compensation
arrangements, cannot exceed 10% of the issued and outstanding Common Shares; and
    (ii)   the number of Common Shares issued to insiders (as defined by the
Toronto Stock Exchange), within any one year period, under all security based
compensation arrangements, cannot exceed 10% of the issued and outstanding
Common Shares.

10.   Method of Payment:

  (a)   The issue of share certificates or the cash payment of the benefit
arising on the exercise of an RSU will normally be made as soon as practicable
after the Exercise Date.     (b)   Cash payment of the Dividend Equivalents
described in clause 6 will be made as soon as practicable after the Company pays
a dividend on the Common Shares of the Company.

3



--------------------------------------------------------------------------------



 



  (c)   Payments will be reduced by any amount required to be withheld by any
government authority.

11.   Repayments:       Notwithstanding the exercise of an RSU by the Company,
in the event any of the situations described in sub-clause 7(f)(ii) are
applicable to the Grantee, the Company, at its discretion, may require the
Grantee to pay to the Company a cash amount equal to the Exercise Price for each
RSU exercised during a period up to 180 days prior to termination of the
Grantee’s Continued Employment.   12.   Significant Changes:       In the case
of any subdivision, consolidation, or reclassification of the shares of the
Company or other relevant change in the capitalization of the Company, the
Company, in its discretion, may make appropriate adjustments in the number of
Common Shares to be issued and the calculation of the cash amount payable per
RSU, and an adjustment by the Company shall be conclusive as to the amount
payable per RSU and shall be final and binding upon all persons.   13.   Other:

  (a)   An RSU award does not carry any benefits associated with the Company’s
benefit plans.     (b)   No right created by the granting of an RSU can be
pledged in any circumstance, nor can it be assigned. Any attempt to pledge or
assign may, in the discretion of the Company, result in forfeiture of the rights
created herein.     (c)   A Restricted Stock Unit means a unit equivalent in
value to a Common Share of the Company, credited by means of a book entry on the
Company’s books.     (d)   Under no circumstances shall the RSUs be considered
Common Shares or other securities of the Company, nor shall they entitle any
Grantee to exercise voting rights or any other rights attaching to the ownership
of the Common Shares or other securities of the Company, nor shall any grantee
be considered the owner of the Common Shares by virtue of the award of the RSUs.
    (e)   The Company will determine conclusively all questions arising in the
administration or interpretation of this Plan and such a determination shall be
final and binding upon all persons.     (f)   The Company’s obligation to issue
Common Shares in accordance with the Plan is subject to compliance with
applicable securities laws and the rules and regulations of applicable
securities regulatory authorities and stock exchanges regarding the issuance and
distribution of such Common Shares and to the listing of such additional Common
Shares on any stock exchange on which the Common Shares are then listed.

14.   Amendments to the Plan       The Board of Directors of the Company may
without the approval of the shareholders (i) amend the Plan with respect to RSUs
previously issued and (ii) amend the Plan with respect to RSUs to be issued in
the future without the approval of shareholders, provided that no amendment
that:

  (a)   increases the number of Common Shares reserved for issuance under the
Plan;     (b)   increases the Exercise Price, expressed as either a cash amount
or the number of Common Shares,with respect to RSUs previously granted or to be
granted, provided that in the case of any subdivision, consolidation, or
reclassification of the Common Shares of the company or other relevant change in
the capitalization of the Company, the Company

4



--------------------------------------------------------------------------------



 



      in its discretion, may make appropriate adjustments in the number of
Common Shares to be issued and in the calculation of the amount payable per
unit;

  (c)   extends eligibility to participate in the Plan to any persons not
contemplated by clause 3, provided that the company may at any time designate
affiliates of the Company as Designated Employers, the employees of which may be
eligible to receive units;     (d)   extends the right of the Grantee to
transfer or assign RSUs; or     (e)   adjusts the Exercise Date of any RSUs
previously granted,

    shall be made without securing approval by the shareholders of the Company.

Imperial Oil Limited
February 2008

5



--------------------------------------------------------------------------------



 



2003 RESTRICTED STOCK UNIT PLAN
(for non-residents of Canada)

1.   Plan Purpose:       The purpose of the Restricted Stock Unit Plan (the
“Plan”) is to provide an incentive to selected key employees and to nonemployee
directors to promote optimum individual contribution to sustained improvement in
the Company’s business performance and shareholder value, and to motivate them
to remain with the Company, its wholly owned subsidiaries or a Designated
Employer, as these terms are defined in clause 4 of this Plan document.   2.  
Description of Units:       This incentive is provided by the grant of
Restricted Stock Units (“RSU”), which give the Plan participant the right,
subject to the terms and conditions herein, to receive from the Company, upon
exercise in the prescribed manner, an amount in respect of each RSU, which is
equal to the Exercise Price, as defined in clause 4.   3.   Eligibility and
Awards:       RSUs will be granted only to key employees and to nonemployee
directors of the Company or to key employees of a Designated Employer, as
defined in clause 4. Frequency and level of awards to individual participants
will be determined by the Company. Individual awards under this plan will not
necessarily be granted annually. The entitlement to the formula amounts of
benefits in clause 2 and clause 6 arises from past services rendered from the
Grant Date to the date of vesting of the RSU.   4.   Definitions:       In this
Plan document, except where the context otherwise indicates, the following
definitions apply:

  (a)   “Common Share” means a common share in the capital of the Company.    
(b)   “Company” means Imperial Oil Limited.     (c)   “Continued Employment”
means continued employment after the RSU Grant Date with any one or more of the
Company, its wholly owned subsidiaries or a Designated Employer, and for
nonemployee directors means the period of time while serving as a director of
Imperial Oil Limited.     (d)   “Designated Employer” means an employer which is
an affiliate of the Company and which is designated as such for the purposes of
this Plan by the Company.     (e)   “Exercise Date” means, in respect of an RSU
being exercised pursuant to clause 8, the dates on which the RSU is vested, the
date of death of a Grantee or the date of deferral of exercise, as applicable.  
  (f)   “Exercise Price” for a particular RSU means the average of the weighted
average price (as determined by the Toronto Stock Exchange) of Common Shares of
the Company on the Toronto Stock Exchange on the Exercise Date and the four
consecutive trading days immediately prior to the Exercise Date, or if there is
no weighted average price on any such day or days, the weighted average price on
the Toronto Stock Exchange on the day or days immediately preceding the fourth
trading day prior to the Exercise Date shall be included in computing such
average.     (g)   “Grant Date” means the date specified in the Grant Instrument
that an RSU is granted under the Plan.



6



--------------------------------------------------------------------------------



 



  (h)   “Grant Instrument” means the document given by the Company to an
employee and nonemployee director governing a grant of Restricted Stock Units.  
  (i)   “Grantee” means the recipient of a Grant Instrument.     (j)   “Dividend
Equivalents” means cash payments pursuant to clause 6 corresponding in amount
and timing to the cash dividend that is paid by the Company on a Common Share of
the Company.     (k)   “Legal Representatives” means a Grantee’s executors or
administrators.

5.   Vesting of Units:       Subject to the restrictions in clause 7 or the
deferral of exercise in clause 8, the total RSUs granted under a particular
Grant Instrument vest and become exercisable in accordance with the following
schedule:

  (a)   50% of the RSUs will be exercised on December 4, 2006; and     (b)   the
remaining 50% of the RSUs will be exercised on December 3, 2010.

6.   Dividend Equivalents:       The Company will pay the Grantee cash with
respect to each unexercised RSU granted to the Grantee corresponding in amount
and timing to the cash dividend that is paid by the Company on a Common Share of
the Company.

7.   Restrictions on Exercise:

  (a)   No RSU will be exercised other than in accordance with the provisions of
clauses 5, 7 and 8.     (b)   Except as provided hereinafter, an RSU will be
exercised only during Continued Employment.     (c)   In case the Grantee
becomes entitled on or after the Grant Date to payment of extended disability
benefits under the Company’s extended disability benefit plan, the RSUs or the
balance remaining will be exercised in accordance with the provisions of clause
5.     (d)   In case of death of the Grantee, the unexercised RSUs will be
exercised by the Company as of the date of death and paid to the Grantee’s Legal
Representatives.     (e)   In case the Grantee’s Continued Employment terminates
on or after,, the third anniversary of the Grant Date and the Grantee becomes
entitled to an annuity under section 2 of the Company’s retirement plan (or the
provision in any plan or plans of the Company substituted thereof), the RSUs or
the balance remaining will be exercised by the Company in accordance with the
provisions of clauses 5, 7 and 8.     (f)   Notwithstanding anything to the
contrary in this Plan, the Company, at its discretion, may determine that the
Grantee’s RSUs, or the balance remaining, are forfeited and are not exercisable
as a consequence of any of the following situations:

  (i)   the Company believes that the Grantee intends to terminate Continued
Employment and sub-clauses 7(c), 7(d) and 7(e) would not be applicable, or    
(ii)   during Continued Employment or during the period of 24 months after the
termination of the Grantee’s Continued Employment, the Grantee, without the

7



--------------------------------------------------------------------------------



 



      written consent of the Company, directly or indirectly is employed in, or
as principal, agent, partner or otherwise engages in any business that is in
competition with the Company, as determined by the Company, or otherwise engages
in any activity that is detrimental to the Company, as determined by the
Company.

  (g)   Except as provided in sub-clauses 7(c), 7(d), and 7(e), the RSUs, or the
balance remaining, if not forfeited earlier, will be forfeited and will not be
exercisable after the last day of Continued Employment.     (h)  
Notwithstanding any other provision of this clause 7, the Company may determine
that a Grantee’s RSUs will not be forfeited in whole or in part after the
cessation of Continued Employment.

8.   Method and Deferral of Exercise:       The RSUs will be exercised by the
Company in accordance with clauses 5 and 7, provided however, the Company may,
at its discretion, defer the exercise of any RSUs to a later date in the event
that a ban on trading, imposed by the Company or applicable law, in Common
Shares of the Company by a director of the Company or an employee of the
Company, its wholly owned subsidiaries or a Designated Employer is in effect on
the exercise dates described in clauses 5 and 7.   9.   Method of Payment:

  (a)   Cash payment of the benefit arising on the exercise of an RSU will
normally be made as soon as practicable after the Exercise Date.     (b)   Cash
payment of the Dividend Equivalents described in clause 6 will be made as soon
as practicable after the Company pays a dividend on the Common Shares of the
Company.     (c)   Payments will be reduced by any amount required to be
withheld by any government authority.

10.   Repayments:       Notwithstanding the exercise of an RSU by the Grantee,
in the event any of the situations described in sub-clause 7(f)(ii) are
applicable to the Grantee, the Company, at its discretion, may require the
Grantee to pay to the Company a cash amount equal to the Exercise Price for each
RSU exercised during a period up to 180 days prior to termination of the
Grantee’s Continued Employment.   11.   Significant Changes:       In the case
of any subdivision, consolidation, or reclassification of the shares of the
Company or other relevant change in the capitalization of the Company, the
Company, in its discretion, may make appropriate adjustments in the calculation
of the cash amount payable per RSU, and an adjustment by the Company shall be
conclusive as to the amount payable per RSU and shall be final and binding upon
all persons.   12.   Other:

  (a)   An RSU award does not carry any benefits associated with the Company’s
benefit plans.     (b)   No right created by the granting of an RSU can be
pledged in any circumstance, nor can it be assigned. Any attempt to pledge or
assign may, in the discretion of the Company, result in forfeiture of the rights
created herein.

8



--------------------------------------------------------------------------------



 



  (c)   A Restricted Stock Unit means a unit equivalent in value to a Common
Share of the Company, credited by means of a book entry on the Company’s books.
    (d)   Under no circumstances shall the RSUs be considered Common Shares or
other securities of the Company, nor shall they entitle any Grantee to exercise
voting rights or any other rights attaching to the ownership of the Common
Shares or other securities of the Company, nor shall any Grantee be considered
the owner of the Common Shares by virtue of the award of the RSUs.     (e)   The
Company will determine conclusively all questions arising in the administration
or interpretation of this Plan and such a determination shall be final and
binding upon all persons.

13.   Amendments to the Plan       The Board of Directors of the Company may
without the approval of the shareholders (i) amend the Plan with respect to RSUs
previously issued and (ii) amend the Plan with respect to RSUs to be issued in
the future without the approval of shareholders, provided that no amendment
that:

  (a)   increases the number of Common Shares reserved for issuance under the
Plan;     (b)   increases the Exercise Price, expressed as either a cash amount
or the number of Common Shares with respect to RSUs previously granted or to be
granted, provided that in the case of any subdivision, consolidation, or
reclassification of the Common Shares of the company or other relevant change in
the capitalization of the Company, the Company in its discretion, may make
appropriate adjustments in the number of Common Shares to be issued and in the
calculation of the amount payable per unit;     (c)   extends eligibility to
participate in the Plan to any persons not contemplated by clause 3, provided
that the company may at any time designate affiliates of the Company as
Designated Employers, the employees of which may be eligible to receive units;  
  (d)   extends the right of the Grantee to transfer or assign RSUs; or     (e)
  adjusts the Exercise Date of any RSUs previously granted,

    shall be made without securing approval by the shareholders of the Company.

Imperial Oil Limited
February 2008

9